Citation Nr: 1044055	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-30 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD), and if so, whether service 
connection is warranted. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for vascular 
dementia with anxiety.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to June 
1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which denied service connection for PTSD, declined to 
reopen the Veteran's previously denied claim for vascular 
dementia with anxiety, previously diagnosed as depressive 
neurosis, on the basis that new and material evidence was not 
submitted, and declined to reopen the Veteran's previously denied 
claim for service connection for bilateral hearing loss on the 
basis that new and material evidence was not submitted.  This 
matter also comes before the Board on appeal from a December 2007 
decision of the San Juan RO, which declined to reopen the 
Veteran's previously denied claim for service connection for 
headaches on the basis that new and material evidence was not 
submitted. 

As an initial matter, the Board notes that the Veteran submitted 
a statement in June 2009 presenting arguments in support of his 
claims.  However, with regard to his petition to reopen his claim 
for PTSD, this statement summarized the evidence already present 
in the record in support of his claim.  As such, the Board finds 
that it is duplicative and/or cumulative of evidence already on 
file, and thereby does not constitute pertinent evidence that 
must first be considered by RO/AMC before the Board can render a 
decision on this issue under 38 C.F.R. § 20.1304(c). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service connection 
for bilateral hearing loss, whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for vascular dementia with anxiety, and whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for headaches are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service 
connection for PTSD was denied by a November 2002 rating 
decision.  The Veteran did not perfect an appeal.  

2.  The evidence received since the November 2002 rating decision 
is not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the service 
connection claim for PTSD. 

3.  The preponderance of the evidence shows that the Veteran does 
not have a current diagnosis of PTSD in accordance with the DSM-
IV criteria.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

2.  As evidence pertaining to the Veteran's claim for PTSD 
received since the November 2002 rating decision is new and 
material, the claim of entitlement to service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).

3.  The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between a Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

With regard to claims to reopen finally disallowed claims, the 
VCAA requires notice of the evidence needed to reopen the claim, 
as well as the evidence necessary to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  To 
satisfy this requirement, Secretary is required to look at the 
basis for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that would found insufficient in the previous 
denial.  Id. at 9-10.

A letter sent in October 2006 provided the Veteran with notice of 
the evidence needed to substantiate that claim, i.e. evidence 
showing the condition claimed was incurred in or is due to 
service.  The October 2006 letter also informed the Veteran of 
the need to submit new and material evidence, but did not inform 
the Veteran of the specific evidence needed to reopen his claim 
for service connection for PTSD.  However, in this decision, the 
Board reopens the Veteran's claim for service connection for PTSD 
such that no prejudice can result to the Veteran as a result of 
this notice defect.  Therefore, the Veteran has received all 
essential notice, has had a meaningful opportunity to participate 
in the development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

VA also has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting the Veteran in the procurement of 
service treatment records, other pertinent treatment records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's 
existing service treatment records, VA treatment records, and 
private treatment records.  The Veteran has not identified any 
records that the VA has failed to obtain with regard to his 
petition to reopen his claim for service connection for PTSD.  

Lastly, a VA examination was conducted in April 2007.  The 
examiner reviewed the claims file, considered the Veteran's 
medical history, and provided adequate clinical findings.  As the 
examination provided was accurate, descriptive, and based on the 
complete medical record, including the Veteran's lay assertions, 
VA has fulfilled any duty to provide a thorough and 
contemporaneous medical examination.  

The duty to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. 
Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. 
App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that there is no basis for a remand when no 
benefit would flow to the Veteran).  Therefore, because VA's 
duties to notify and assist have been met, there is no prejudice 
to the Veteran in adjudicating this appeal.

II.  New and Material Evidence

The RO denied the Veteran's original claim for service connection 
for PTSD in a November 2002 rating decision on the grounds that 
there was no evidence of record establishing a diagnosis of PTSD.  
The Veteran did not perfect an appeal such that this rating 
decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran filed a claim to reopen in September 2006.  A 
previously denied claim may be reopened by the submission of new 
and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Evidence is material if it relates to an unestablished 
fact necessary to substantiate the claim, either by itself or 
considered in conjunction with previous evidence of record.  Id.  
New and material evidence cannot be cumulative or redundant of 
the evidence of record at the time of the most recent prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
purposes of determining whether VA has received new and material 
evidence sufficient to reopen a previously denied claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

In support of his claim to reopen, the Veteran submitted private 
treatment records showing a diagnosis of PTSD.  As the Veteran's 
claim for service connection for PTSD was previously denied in 
November 2002 because the evidence of record did not show a 
diagnosis of PTSD, the private treatment records submitted by the 
Veteran showing a diagnosis for PTSD are new, as they have not 
been previously submitted, and material, as the diagnosis 
provided relates to a previously unestablished fact necessary to 
substantiate the Veteran's claim.  As the additional evidence is 
both new and material, the claim for service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection

The Veteran contends that he currently suffers from PTSD as a 
result of his combat experiences during military service.  
Service connection is generally established where a particular 
injury or disease resulting in disability was incurred in the 
line of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  "[I]n order to establish service 
connection or service-connected aggravation for a present 
disability the veteran must show:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 
3.303(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. §  5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board notes that on July 13, 2010, VA amended its regulations 
concerning service connection for PTSD.  Under the new rule, now 
codified as 38 C.F.R. 
§ 3.304(f)(3), service connection may be granted for PTSD where 
the evidence establishes:  (1) a current diagnosis of PTSD 
rendered by a VA psychiatrist or psychologist, or one with whom 
VA has contracted; (2) an in-service stressor consistent with the 
places, types, and circumstances of service (satisfactorily 
established by lay testimony) that has been medically linked to 
the Veteran's fear of hostile military or terrorist activity by 
such a specified medical professional; and (3) that the Veteran's 
PTSD symptoms have been medically linked to such in-service 
stressor by such a specified medical professional.  

These amended provisions apply to service connection claims for 
PTSD that are received by VA on or after July 13, 2010; were 
received by VA before July 13, 2010, but have not been decided by 
a VA regional office as of July 13, 2010; are appealed to the 
Board on or after July 13, 2010; were appealed to the Board 
before July 13, 2010, but have not been decided by the Board as 
of July 13, 2010; or are pending before VA on or after July 13, 
2010, because the United States Court of Appeals for Veterans 
Claims vacated a Board decision on an application and remanded it 
for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with 
correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) 
(changing the applicability date from July 12, 2010 to July 13, 
2010).

As the Veteran's service connection claim for PTSD was appealed 
and had not been decided by the Board as of July 13, 2010, the 
amended regulations apply to this appeal. 

The Veteran submitted private treatment records dated from March 
1998 to December 2004 showing a diagnosis of PTSD.  However, the 
private physician did not provide any further analysis to support 
that determination, nor did she indicate whether the Veteran 
meets the DSM-IV criteria for PTSD.  Conversely, in April 2007, 
the Veteran was provided with a VA psychiatric examination with a 
VA psychiatrist.  The psychiatrist determined that the Veteran 
did not meet the DSM-IV criteria for a diagnosis of PTSD and 
diagnosed the Veteran with vascular dementia with anxiety. 

The Board notes that the private treatment records submitted in 
support of his claim contain a diagnosis of PTSD, but do not show 
that his private physician diagnosed him with PTSD in accordance 
with the DSM-IV criteria.  38 C.F.R. § 4.125.  The Board notes 
that the Veteran has also submitted statements asserting that he 
currently suffers from PTSD, but the Veteran is not competent to 
identify the psychiatric condition of PTSD.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, 
the preponderance of the evidence shows that the Veteran does not 
have a current diagnosis of PTSD in accordance with the DSM-IV 
criteria.  As such, service connection for PTSD cannot be 
established.  38 C.F.R. § 3.304(f)(3).  


ORDER

Service connection for PTSD is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  Here, the Veteran has not been provided with adequate 
notice, as the letters sent to him in October 2006 and September 
2007 did not provide notice of the evidence needed to reopen the 
Veteran's claims for service connection for bilateral hearing 
loss, vascular dementia with anxiety, and headaches.  
Specifically, the notice letter did not inform the Veteran of the 
evidence that would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denials.   Kent, 20 Vet. App. at 9-
10.  Upon remand, the Veteran should be provided with this 
notice.

Furthermore, in June 2009 the Veteran submitted a statement 
asserting that he underwent an audiological evaluation at the VA 
Medical Center in San Juan, Puerto Rico.  This audiological 
evaluation is not present in the claims folder.  Therefore, on 
remand, the RO should obtain these records.  Additionally, the RO 
should obtain any other relevant VA treatment records from the 
San Juan VAMC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. Send the Veteran corrective VCAA notice in 
accordance with the Court's decision in Kent 
pertaining to his petition to reopen his 
claims for service connection for a bilateral 
hearing disorder, vascular dementia with 
anxiety, and headaches.  

2.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to bilateral hearing loss, vascular 
dementia, and headaches from the VA Medical 
Center in San Juan, Puerto Rico.

3.  Finally, readjudicate the claims on 
appeal.  If the claim remains denied, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


